Per Curiam.

In his colloquial charge the learned justice was not so precise as he might have been in his statement of the duty of the plaintiffs promptly to examine and accept or reject the goods sold to them. He did, however, at defendant’s request, charge very fully upon that subject afterwards. His statement as to the relevancy of the defendant’s requests, and which to some extent qualified them was not excepted to. Taking the colloquial charge and the request together, the jury had the law stated to them as favorably as the defendant was entitled to. The other exceptions in the case do not show reversible error.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment and order affirmed, with costs.